[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PER CURIAM MEMORANDUM (#129)
After a hearing thereon, the court, on December 30, 1991, at her request continued the defendant's motion for contempt to April 6, 1992. The basis of the defendant's motion is the plaintiff's alleged non-payment of promissory note installments pursuant to paragraph C.(4) of a "Dissolution of Marriage Agreement" (#122). The terms of the agreement were incorporated in and made a part of the court's decree. Since it would appear that the initial payment on the note obligation is not required to be made until January, 1992, there was no showing of contempt on the part of the plaintiff.
In the view of the court the above conclusion is not affected by the plaintiff's assertion during oral argument that he is not obligated, and does not intend, to make any installment payment on the note. He argues that any such payment was intended to be considered as periodic alimony, as to which he is relieved of further responsibility by virtue of the defendant's admitted cohabitation. The plaintiff relies on paragraph G.(4)(3) of the Agreement, which the defendant argues has no application to paragraph C.(4).
The defendant's motion is at this time premature and should be considered, if at all, upon the accrual of a justiciable controversy. See State v. Nardini, 187 Conn. 109, 111-12 (1982).
GAFFNEY JUDGE CT Page 606